     6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 1 of 13



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

KEVIN HOOG, on behalf of                    )
himself and all others                      )
similarly situated,                         )
                                            )
                   Plaintiff,               )
                                            )
v.                                          )    Case No. CIV-16-463-RAW
                                            )
PETROQUEST ENERGY, L.L.C.;                  )
WSGP GAS PRODUCING, L.L.C.;                 )
and TRINITY OPERATING (USG),                )
L.L.C.                                      )
                                            )
                   Defendants.              )


                                     O R D E R

       This matter comes before the Court on Plaintiff’s Second

Motion to Compel Against WSGP and Trinity (Docket Entry #206).

This Motion was referred to the undersigned for final determination

by presiding United States District Judge Ronald A. White.1

       Plaintiff Kevin Hoog (“Plaintiff”) served Defendants Trinity

Operating (USG) (“Trinity”) and WSGP Gas Producing, LLC (“WSGP”)

(collectively      referred     to    as   “Defendants”),   with   discovery

requests on December 31, 2020, after Judge White lifted a stay in

the case entered after the declaration of bankruptcy by PetroQuest



       1   This Court notes that although this is the second motion to
compel filed by Plaintiff in this matter, Plaintiff’s first motions to
compel (Docket Entry #108 & #109) were deemed withdrawn at Plaintiff’s
request. See Docket Entry #130 & #133. The motion currently before the
Court is the first motion to compel filed pertaining to Plaintiff’s Third
Set of Discovery Requests to Defendants Trinity Operating (USG), LLC and
WSGP Gas Producing, LLC.
     6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 2 of 13



Energy, LLC (“PetroQuest”). Trinity and WSGP responded to the

requests on February 2, 2021. The parties conferred regarding

Trinity      and   WSGP’s   responses   on    February     5,   2021.   Plaintiff

followed up the conference with a March 2021 letter and again

allegedly      mentioned    Defendants’      supplementing      their   discovery

responses and initial disclosures in an April 2021 call between

counsel. Plaintiff contends that as of the filing of this motion,

he has not received “(1) any initial disclosures from Trinity; (2)

supplemental initial disclosures from WSGP to correct admitted

inaccuracies; or (3) supplemental responses regarding deficiencies

Plaintiff      highlighted     in   Trinity      and   WSGP’s     responses    to

Plaintiff’s Third Set of Discovery Requests.” See Plaintiff’s

Second Motion to Compel Against WSGP & Trinity, p.2 (Docket Entry

#206).

       The    pertinent     discovery   issues    raised    by   Plaintiff    and

responded to by Defendants are addressed below by category and/or

request. Each category and/or request is followed by this Court’s

determination of whether the request shall be supplemented by the

Defendants.

                               Discovery Issues

A.     Defendants’ Initial Disclosures

       Plaintiff contends that Defendants have failed to provide

and/or supplement their initial disclosures as required by Fed. R.

Civ. P. 26(a)(1) & (e). Specifically, Plaintiff asserts that after

                                        2
     6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 3 of 13



several requests to Defendants, he never received (1) any initial

disclosures from Trinity, and (2) supplemental disclosures from

WSGP, even though its initial disclosures were inaccurate.

       Defendants argue their failure to serve initial disclosures

or    supplemental        disclosures   was        an     oversight.       They    assert

Plaintiff’s motion to compel as to their initial disclosures is

moot because Trinity served Plaintiff with its initial disclosures

on May 14, 2021, and WSGP served its amended initial disclosures

on Plaintiff on that same date.

       While this Court agrees Plaintiff’s motion to compel is now

moot as to Defendants’ initial disclosures, it is necessary to

highlight     that    Plaintiff    brought     these       issues     to    Defendants’

attention on more than one occasion. It was not until after

Plaintiff filed his motion to compel that Defendants complied with

Fed. R. Civ. P. 26(a)(1) & (e). Thus, this Court agrees with

Plaintiff that Defendants’ failure to provide their disclosures

was not an oversight. The Court is not inclined, however, to award

the payment of fees by Defendants under Fed. R. Civ. P. 37(a)(5).

In    the   future,       Defendants    should          supplement     their      initial

disclosures     in    a   timely   manner     if    they     become    aware       that   a

disclosure     is    incomplete    or   incorrect.          See   Fed.     R.     Civ.    P.

26(e)(1)(A).




                                         3
     6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 4 of 13



B.     Plaintiff’s Third Set of Discovery Requests

       1.    Interrogatories

       Interrogatory No. 2: Identify each Oklahoma oil and gas
       lease in which WSGP owns or previously owned an interest
       as lessee or a working interest. This interrogatory does
       not seek identification of Oklahoma oil and gas leases
       that haven’t produced oil and gas or for which royalties
       haven’t been paid. This interrogatory is further limited
       to oil and gas leases associated with Oklahoma Wells.

       Interrogatory No. 3: Identify each Oklahoma oil and gas
       lease in which Trinity owns or previously owned an
       interest as lessee or a working interest. This
       interrogatory does not seek identification of Oklahoma
       oil and gas leases that haven’t produced oil and gas or
       for   which   royalties   haven’t   been   paid.   This
       interrogatory is further limited to oil and gas leases
       associated with Oklahoma Wells.

       Plaintiff argues that when responding to Interrogatory Nos.

2 & 3, Defendants relied upon Fed. R. Civ. P. 33(d) and referred

to    oil   and    gas   leases    previously    produced   in    response    to

Plaintiff’s       requests   for   production.   His   argument    focuses    on

Defendants’ failure to properly identify the records responsive to

the    requests,    so   Plaintiff    can   locate   them   in   the   produced

documents. Plaintiff maintains Defendants did not specifically

identify any oil and gas leases or wells, but they merely referred

to “voluminous document productions,” without any identifying

information.

       Defendants respond that Rule 33(d) allows them to refer to

documents without providing a written answer to an interrogatory.

They assert that the interrogatory responses referred to leases


                                        4
  6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 5 of 13



that they previously produced and therefore complied with Rule

33(d).

      Fed. R. Civ. P. 33(d) provides, in part, that “[i]f the answer

to an interrogatory may be determined by examining, auditing,

compiling, abstracting, or summarizing a party’s business records

. . ., and if the burden of deriving or ascertaining the answer

will be substantially the same for either party, the responding

party may answer by . . . specifying the records that must be

reviewed, in sufficient detail to enable the interrogating party

to locate and identify them as readily as the responding party

could[.]” (emphasis added). While Defendants may specify documents

instead of providing a narrative response to an interrogatory,

they must still identify the responsive documents in a manner

whereby    Plaintiff   can    locate       the   responsive   information,

especially when the number of documents produced is extensive.

Here, WSGP merely refers to documents produced in response to

Plaintiff’s document requests. This answer does not adequately

identify   the   responsive     documents        for   Plaintiff.   In   the

supplemental responses, the documents must be identified with more

specificity by Defendants, be it by bates stamp number or some

other sort of identification.

      Moreover, Trinity appears to go back and forth in the briefing

regarding whether it is a party to any producing Oklahoma oil and

gas   leases.    Trinity     should       specifically   clarify    in   its

                                      5
  6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 6 of 13



supplemental response to Interrogatory No. 3 whether it is a lessee

or working interest owner for any of the oil-and-gas leases

relevant to the case. To the extent Trinity has produced oil and

gas   leases   responsive    to   Plaintiff’s       request,    it   should

specifically identify the responsive records for Plaintiff.



      Interrogatory No. 4:    For each oil and gas lease
      identified in response to Interrogatory Nos. 2 and 3,
      identify the Oklahoma Wells to which each oil and gas
      lease applies.


      Interrogatory No. 5: Identify all Oklahoma Wells for
      which Trinity is or was the operator.

      Regarding Defendants’ answers to Interrogatory Nos. 4 & 5,

Plaintiff   contends   Defendants       referred   to   their   answers    to

Interrogatory Nos. 2 & 3, which this Court already determined were

not specific enough under Fed. R. Civ. P. 33(d), and they referred

generally to records publicly available through the OCC’s Well

Data System.

      Although Defendants argue that Interrogatory Nos. 4 & 5 are

overly broad and they question the relevance of the information

sought for purposes of class certification, Defendants offer to

resolve the dispute by “produc[ing] a list of all wells that it

understands to be potentially in the scope of this case that

identifies the oil and gas leases that WSGP acquired relating to




                                    6
     6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 7 of 13



those    wells.”      Defendants’   Response          to   Plaintiff’s      Motion   to

Compel, pp. 6-7 (Docket Entry #209).

        Defendants must identify responsive information with enough

specificity that Plaintiff can locate the information in the

produced records. This should include specificity when identifying

information that is publicly available. Moreover, Defendants shall

supplement     their     answers    and    produce         to   Plaintiff    the   list

referenced in their response.



        Interrogatory No. 8:     Identify all gas contracts,
        including gas marketing or service contracts, which
        apply or applied to the Oklahoma Wells from January 1,
        2010, to the present. This interrogatory includes
        identification of contracts governing the sale or
        transfer of residue gas, including to any affiliates of
        Trinity or WSGP.

        Interrogatory No. 9:    Identify the Oklahoma Wells to
        which each gas marketing or service contract identified
        in response to Interrogatory No. 8 applies.

        Plaintiff asserts that Interrogatory Nos. 8 & 9 should include

responsive information from Defendants from January 1, 2010 to the

present because WSGP became a lessee to class members beginning in

at    least    2010    and   entered      into    additional       agreements      with

PetroQuest in 2015, wherein WSGP purchased and operated wells

through the creation of Trinity. Plaintiff maintains that the

deposition testimony of a Trinity representative supports his

argument      that    Defendants    failed       to    identify     all     responsive

contracts in response to Interrogatory No. 8, and Defendants have

                                           7
  6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 8 of 13



the capability to provide contract-to-well information to respond

to Interrogatory No. 9. He contends that just because Defendants

disagree about the relevant time period, this does not preclude

discovery under Fed. R. Civ. P. 26(b)(1) for that period.

     Defendants    argue   that    the   interrogatories    are   not    only

overbroad but also seek information that is irrelevant to the case.

They contend Interrogatory Nos. 8 & 9 should be limited for the

time period of November of 2016 to the present. Defendants disagree

with Plaintiff that WSGP’s liability stretches back to 2010 because

WSGP was a non-operating working interest owner at the time and

Trinity was not even formed until June of 2016. Defendants further

note that of the agreements identified by Trinity, many of them

predate   November    of   2016.     Regarding     Interrogatory      No.     9

specifically, Defendants contend that Plaintiff should seek the

information from other entities.

     Because WSGP was a lessee in 2010, Defendants should respond

to Interrogatory Nos. 8 & 9 for the time period from January 1,

2010 to the present. Although the Court is mindful of the liability

issue related to the time period, this is an issue for a later

determination and not for a determination during the discovery

phase of the case. Moreover, if Trinity possesses information

responsive   to   Interrogatory    No.   9,   it   should   produce     it   to

Plaintiff. If it does not possess any information, it should

affirmatively state that it does not have the information.

                                     8
  6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 9 of 13



       Interrogatory No. 17: Identify each agreement among or
       between Trinity, WSGP, or PetroQuest Energy, L.L.C.,
       including   purchase   and    sale   agreements,   joint
       development agreements, or contract services agreements,
       or regarding the operation of, marketing of production
       from, or payment of royalty on production from Oklahoma
       Wells.

       Plaintiff contends that WSGP and Trinity have not fully

responded    to    Interrogatory     No.    17.   Regarding     WSGP,   Plaintiff

asserts that it did not identify contracts with PetroQuest and

that he only learned of the contracts based upon a deposition in

another case. Plaintiff also learned of a purchase and sale

agreement from 2015 between WSGP and PetroQuest, which was not

identified    by    Defendants.     Regarding       Trinity,    Plaintiff   notes

Defendants’ response that Trinity was not a party to any purchase

and sale or joint operating agreements with PetroQuest, noting

that Trinity failed to respond fully to the interrogatory, which

also    referenced       contract   services      agreements    and     agreements

between Trinity and WSGP. Plaintiff also asserts that to the extent

Defendants point to records already produced by PetroQuest, it

cannot challenge the authenticity of those documents.

       Defendants argue Interrogatory No. 17 fails to specify the

information requested, as it is an omnibus discovery request

seeking     any    and    all   agreements     between      Trinity,    WSGP,   and

PetroQuest.       They    contend   that     they    have    provided    complete

responses to Plaintiff and are not required to copy information

from documents into their interrogatory response.

                                        9
  6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 10 of 13



      Defendants should fully respond to Interrogatory No. 17,

including   any   information    regarding    the    specified    agreements

entered into between WSGP, Trinity, and/or PetroQuest. To the

extent Defendants are relying on documents to answer Interrogatory

No. 17, they should identify with specificity those documents that

are   responsive.    Moreover,      as    previously    outlined     herein,

Defendants should produce any information and/or documents they

possess that are responsive to Interrogatory No. 17, or they should

affirmatively state that no such documents exist or that they do

not have the information.

      2.    Verification of Interrogatories

      Plaintiff   contends   that    WSGP    has    failed   to   provide   a

verification for any of its interrogatory answers provided in

response to his discovery requests. Trinity only verified certain

answers, but the remainder were not verified. Defendants respond

that to the extent they objected to an interrogatory and did not

provide a factual response, they are not required to verify the

answer. Moreover, they contend that by producing business records

in response to an interrogatory as provided by Fed. R. Civ. P.

33(d), they are not required to provide a verification.

      Fed. R. Civ. P. 33(b)(3) requires that “[e]ach interrogatory

must, to the extent it is not objected to, be answered separately

and fully in writing under oath.” This requirement is applicable

to the production of documents in response to interrogatories under

                                     10
     6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 11 of 13



Fed. R. Civ. P. 33(d). Thus, to the extent Defendants have not

solely       objected    to   an   interrogatory,      they   must   verify   their

responses, even those made pursuant to Fed. R. Civ. P. 33(d).

        3.     Requests for Production

        Request for Production No. 1: Produce the Documents to
        which Plaintiff refers or seeks identification of in
        Interrogatory Nos. 2-3, 8, 11, 14, 15, and 17.

        Regarding Request for Production No. 1, Plaintiff merely

seeks production of any documents associated with Defendants’

responses to the referenced interrogatories that have not yet been

produced by Defendants. As an example, Plaintiff specifically

references Interrogatory No. 8, which the Court has determined

Defendants should supplement, and Plaintiff requests any documents

associated with the interrogatory response. The Court finds that

Defendants shall produce to Plaintiff all documents related to the

above interrogatory responses that have not already been produced

by Defendants as well as those documents associated with any

supplemental response required in accordance with this Court’s

Order.

C.      Privilege Log

        Plaintiff       contends    that   to    the   extent    Defendants    are

withholding       responsive       information    or    documents     based    upon

privilege, they are required to provide a privilege log pursuant

to LCvR 26.2. Plaintiff maintains that failing to provide a “timely

and adequate privilege log” may result in waiver of the privilege.

                                           11
  6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 12 of 13



      Defendants respond that they properly asserted privilege

objections     in    response     to    Plaintiff’s         discovery    requests   and

intend to produce a privilege log in compliance with Fed. R. Civ.

P. 26(b)(5) for any discoverable information that is withheld.

Plaintiff’s reply brief indicates that no privilege log has been

provided by Defendants.

      For    those       discovery     requests       for    which    Defendants    are

withholding information or documents based upon privilege, and to

the   extent      they    have   not    done    so,    Defendants       shall   provide

Plaintiff with a privilege log. The privilege log shall not only

comply with the requirements of Fed. R. Civ. P. 26(b)(5), but it

must also meet the requirements of LCvR 26.2.



      IT IS THEREFORE ORDERED that Plaintiff’s Second Motion to

Compel Against WSGP & Trinity (Docket Entry #206) is hereby

GRANTED,     to     the    extent      explained      herein.      Defendants     shall

supplement their responses to Plaintiff’s requests for information

and/or documents by AUGUST 16, 2021. After Defendants supplement

the information or documents, if deemed necessary by Plaintiff, he

may seek appropriate relief from Judge White if any supplemental

information       and/or    documents     pertain      to    his     previously   filed

motion for class certification.




                                           12
6:16-cv-00463-RAW Document 233 Filed in ED/OK on 08/02/21 Page 13 of 13



   IT IS SO ORDERED this 2nd day of August, 2021.




                                _____________________________
                                KIMBERLY E. WEST
                                UNITED STATES MAGISTRATE JUDGE




                                  13
